Citation Nr: 0734437	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for the allergic rhinitis disability.

2.  Entitlement to an increased (compensable) evaluation for 
the right heel plantar hyperkeratoses disability.

3.  Entitlement to an increased (compensable) evaluation for 
the pseudofolliculitis barbae disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
the post-traumatic headaches disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to April 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appellant has appealed the initial noncompensable rating 
that was assigned for his sinusitis when service connection 
was granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted - July 16, 2002.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issues are as set out on the title page.

In the VA Form 9 the appellant submitted in May 2004, he 
requested a Travel Board hearing.  However, the appellant 
submitted another written statement the next month in which 
he stated that he did not want to have a Board hearing.  
Therefore, as there is no current outstanding hearing 
request, the case is ready for appellate review.  See 
38 C.F.R. § 20.704(d).

In December 2004, the Board received a written statement from 
the appellant in which he indicated a desire to seek service 
connection for foot conditions involving both of his feet, 
including the big toes.  The matter is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did not advise the 
veteran of such information and must do so on remand.

Also during the pendency of this appeal, VA revised the 
rating schedule for evaluating skin disabilities.  38 C.F.R. 
§ 4.118 (2003).  These changes went into effect on August 30, 
2002.  Here, because the appellant's claim was submitted on 
August 21, 2002, consideration must be given to both old and 
new rating criteria.  While the appellant was apprised of the 
new rating criteria in an RO letter sent to him in August 
2003, the revised regulation was not included in the April 
2004 Statement of the Case (SOC), nor was there any 
discussion of the application of the new criteria to the 
appellant's skin disability.  This deficiency must be 
corrected on remand.

Review of the evidence of record reveals that the most recent 
medical treatment records in the claims file are dated in 
January 2003.  As this was almost five years ago, the 
appellant's interim and current medical treatment records 
should be obtained and associated with the claims file.

Review of the evidence of record also reveals that the 
appellant has not been afforded any VA medical examination 
since August 1988.  Because it has been over nineteen years 
since he has received an examination, and because the 
appellant has asserted that his allergic rhinitis, right 
heel, pseudofolliculitis barbae and post-traumatic headaches 
disabilities are of greater severity than that which is 
reflected by the present evaluations, VA examinations to 
determine the current nature and extent of these four 
disabilities are indicated.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  To ensure 
that the record reflects the current severity of each of the 
appellant's disabilities on appeal, the contemporaneous 
examinations must include findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the veteran 
with a thorough and contemporaneous medical examination).


Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must send the appellant a 
notice letter which is consistent with 
the requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding how VA 
determines disability ratings and 
effective dates.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
disabilities since January 2003, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After any additional records have 
been obtained, the AMC/RO should arrange 
for a VA examination of the appellant's 
allergic rhinitis disability to determine 
its severity from the date of the claim 
to the present.  All appropriate testing 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report.  

All impairment caused by the allergic 
rhinitis should be identified.  The 
examiner should specifically state 
whether the condition involves any polyps 
and should report the extent of any 
obstruction of the nasal passages.  The 
claims file must be made available to the 
examiner for proper review of the medical 
history from July 2002 to the present.

4.  After any additional records have 
been obtained, the AMC/RO should arrange 
for examination of the appellant's face 
and right foot by appropriate VA 
personnel in order to determine the 
status of the appellant's 
pseudofolliculitis barbae and right heel 
hyperkeratoses disabilities.  These 
examinations are for the purpose of 
evaluating the nature, severity and 
extent of those service-connected 
disabilities.  The examiner(s) should 
review the appellant's claims file in 
connection with the examination.  All 
appropriate testing should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report.  The 
examiner(s) should comment on the nature 
and extent of the pseudofolliculitis 
barbae and the right heel hyperkeratoses 
and describe all current pathology.  The 
examiner(s) should delineate the current 
symptomatology of each disability.  

The examiner(s) should discuss the 
presence (including extent and severity) 
or absence of ulceration, exfoliation, 
itching, crusting, disfigurement, 
systemic or nervous manifestations, and 
exceptional repugnance due to the face 
and heel disabilities.  The shape, color, 
and extent, including a description of 
the size of each exposed and non-exposed 
affected area, for each area of service-
connected skin disabilities should also 
be noted, as well as the degree of 
disfigurement.  The examiner should note 
the percentage of the entire portion of 
the appellant's body and the percentage 
of the exposed areas of his body that are 
affected by his right plantar 
hyperkeratoses and by his 
pseudofolliculitis barbae.

The examiner(s) should also note whether 
any exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner(s) 
should record whether the appellant is 
currently using medication for either 
disability and if so, the extent to which 
that condition is ameliorated thereby.  
Also, the examiner(s) should note whether 
either one of these service-connected 
disabilities had required constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
previous 12-month period.

5.  After any additional records have 
been obtained, the AMC/RO should arrange 
for a neurologic examination of the 
appellant in order to determine the 
status of the appellant's post-traumatic 
headaches disability (previously 
described as headaches, residuals, 
contusion, hematoma, right forehead).  
The examiner should review the 
appellant's claims file in connection 
with the examination.  All appropriate 
testing should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

All impairment associated with the 
service-connected post-traumatic 
headaches disability (previously 
described as headaches, residuals, 
contusion, hematoma, right forehead) 
should be specifically reported.  

The examiner must state whether or not a 
diagnosis of multi-infarct dementia 
and/or a cognitive disorder is associated 
with the service-connected disability.

6.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the four increased 
rating claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including all pertinent 
versions of the regulations, all 
applicable Diagnostic Codes and whether a 
separate rating for any manifestation of 
any disability is warranted.  The re-
adjudication of the allergic rhinitis 
claim must reflect consideration of the 
Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999).

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

